Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 6, 8 – 16, and 18 - 20 are pending in the application.
Claims 7 and 17 are cancelled. 
Claims 1, 11 and 20 are independent. 
This action is Final based on a new 35 U.S.C. §103 prior art reference that was necessitated by the applicant’s amendment; see MPEP §706.07(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) as being unclear or indefinite.  The claims states that “…receive a first indication that the headphone device is connected to the connector; in response to receiving the first indication, determine that the information handling system is in a first operating mode…” The claim then states: “in further response to receiving the first indication, determine that the information handling system is in a second operating mode…”   This may be an alternative limitation or a sequential determination of the information handling system being in two modes.  One having ordinary skill in the art would not know how the information handling system could be in two modes at the same time.  Thus, if the information handling system is in the first mode, it is unclear whether the system needs to check whether it is operating in the second mode. The checking of the different modes may be a chronological sequence or an alternative limitation where after checking the first mode the sequence then maintains the cooling fan and processor speeds without checking for the second mode.  It would be difficult to discern allowable protection whether both modes need to be checked after a first indication, or whether the system stops after indication that it is operating in the first mode; because logically a system can only be operating in one mode at a time.  Appropriate action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 2, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Chao-Tsai Chung (Taiwan Pub No. 201540167 A), herein "Chung,” in view of Japanese application of Yasuda et al. (JP 2005-018705 A), herein “Yasuda.” 

Regarding claim 1,
Chung teaches an information handling system, (electronic device; comprising: a cooling fan (Page 2, Par. 4, line 4: “the electronic device can be a host  configurable to be operated in one of a plurality of fan speed levels; (Abstract: “When the earphone jack is connected with the external device, the rotational speed of the fan can be increased,”) 
a connector to which a headphone device can be connected; (sound source hole) and a mode controller (fan controller) configured to:  
set the cooling fan in a first one of the fan speed levels; (Page 2, Par. 7, last line: “the fan controller controls the fan to rotate at a speed greater than a critical speed according to the control signal.”) 
receive a first indication that the headphone device is connected to the connector; and set the cooling fan in a second one of the fan speed levels in response to receiving the first indication, the second fan speed level being a higher fan speed level than the first fan speed level. (Page 2, Par. 9: “The invention utilizes whether the sound source hole is connected to the external device, determines whether the sound source hole is connected, and further determines whether the user uses the earphone or the sound, and when the sound source hole is connected to the external device, that is, the connection state, It means that the user is currently using the sound from the headphones or the external audio listening device. At this time, if the speed of the fan is raised, the fan is noisy, but the user is listening to music or sound using the earphone, so that the noise generated by the fan is not noticed.” Page 2, Par. 12: “…the external device 16 to which the sound source hole 11 is connected may be an earphone or an audio.” Page 3, Par. 7: “…the present invention uses the sound source hole 11 to connect the external device 16 as a determination condition, that is, to determine whether the sound source hole 11 is in a connected state, and connect the external device 16 to the sound source hole 11, that is, In the connected state, it is considered that the user is listening to music using headphones or an audio. At this time, the rotation speed of the fan 15 is controlled according to the second control signal…” See also Abstract.) 
Chung also teaches in response to receiving the first indication, determine that the information handling system is in a first operating mode, and in response to determining that the information handling system is in the first operating mode, to: maintain the cooling fan in the first fan speed level; and
maintain the processor in the first performance level; and (Page 3, Par. 5: “When the sound source hole 11 is connected to the external device 16, that is, the connection state, the relationship between the system temperature and the rotation speed of the fan 15 is as shown in FIG. 3B, and is also in a system temperature interval corresponding to the same rotation speed, when the load is still less than or When the system temperature is less than or equal to the critical temperature, the corresponding relationship between the system temperature and the rotation speed of the fan 15 is consistent according to the rotation speed of the fan 15 when the sound source hole 11 is not connected to the external device 16. However, when the load is greater than the critical value, that is, when the temperature of the system is greater than the critical temperature, the speed of the fan 15 is increased by a step, so that the speed of the fan 15 is directly greater than the critical speed. Even if the fan 15 is noisy due to excessive rotation speed, the user will not notice it.” Examiner’s Note – Many paragraphs in Chung teach that when a sound source hole is connected, and the temperature increases the rotation of the fan increases.  Chung’s implies that system does not increase the fan speed and the processing unit speed will be maintained when the temperature is below or maintained at a certain level. Examiner’s Note – Because the information handling system logically cannot be operated in two modes at the same time, Chung teaches the first part of the alternative limitation. Yasuda also teaches operating a processor in different speeds based on the modes.) 
Chung does not explicitly teach setting a processor in a higher performance level based on the indication.  However, Yasuda does teach determining that the information handling system is in the second operating mode; set the processor in a first one of the performance levels; and set the processor in a second one of the performance levels in further response to receiving the first indication, the second performance level being a higher performance level than the first performance level.  (Par. 0014: “In order to solve the above-described problems, the present invention includes a storage device, a central processing unit, and an operation device, and the first mode in which these devices are in an operating state and low consumption compared to the first mode. It has a state transition control function including a second mode operated by electric power, and a specific operation key or switch in a state in which the operation device is set to the second mode by an instruction from the central processing unit Only when this is detected, the operation device interrupts the central processing unit to shift to the first mode.” Par. 0023: “The information processing apparatus 1 includes a first mode in which the system is in an operating state (hereinafter referred to as “normal mode”) and a second mode (hereinafter referred to as “saving”) that is operated with lower power consumption than the mode. It has a state transition control function including “power mode”. Par. 0027: “A contact or switch for detecting that a connection plug such as a headphone is connected to the jack 8 of the operation device 5. Abstract, line 8: “…interruption is applied to the central processing unit 2 from the operation device 5 to transfer the mode to the first mode only when a specific operation key or switch is detected.” See also Par. 0015, 0016.)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that uses a fan controller that determines whether an external earphone is connected to the host device and controls a fan speed based on the connection and also determining a particular mode of operation based on the temperature as in Chung with determining by use of a switch when a headphone is connected to a jack of the operating device and then enter into a normal working mode or first mode from a power-saving mode, which is also determining a possible mode as in Yasuda in order to transition from a power-saving mode and have a power saving mechanism for reducing power consumption of the apparatus. (Par. 0016) 

Regarding claim 2,
Chung and Yasuda teach the limitations of claim 1 which claim 2 depends. Chung also teaches that the mode controller is further configured to: receive a second indication that the headphone device is no longer connected to the connector; and set the cooling fan in the first fan speed level in response to receiving the second indication. (Claim 2: “The electronic device of claim 1, wherein the fan controller controls the speed of the fan to be less than or equal to the critical speed when the sound source hole is not connected to the external device.” See also Page 2, Par. 9.) 

Regarding claim 9,
Chung and Yasuda teach the limitations of claim 1 which claim 9 depends. Chung also teaches that a headphone controller configured to detect that the headphone device is connected to the connector and to provide the first indication to the mode controller.  (Page 2, Par. 7: “…a sound source hole for connecting an external device; at least one temperature sensor for detecting a system temperature; and a processing unit Electrically connected to the sound source hole and the at least one temperature sensor, when the sound source hole is connected to the external device and the system temperature is greater than a critical temperature, the processing unit outputs a control signal; a fan; and a fan controller, The fan controller is electrically connected to the processing unit and the fan. When the fan controller receives the control signal, the fan controller controls the fan to rotate at a speed greater than a critical speed according to the control signal.”  Page 2, Par. 8: “…detecting whether a sound source hole is connected to an external device…” Page 3, Par. 7: “…the present invention uses the sound source hole 11 to connect the external device 16 as a determination condition, that is, to determine whether the sound source hole 11 is in a connected state, and connect the external device 16 to the sound source hole 11, that is, In the connected state, it is considered that the user is listening to music using headphones or an audio. At this time, the rotation speed of the fan 15 is controlled according to the second control signal…”) 

Regarding claims 11 and 12, they are directed to a method of steps to implement the system or apparatuses set forth in claims 1 and 2.  Chung and Yasuda teach the claimed system or apparatuses in claims 1 and 2.  Therefore, Chung and Yasuda teach the method of steps in claims 11 and 12.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Chung in view of Yasuda in further view of Korean application of Turner (KR 20150087122 A), herein “Turner.” 

Regarding claim 8,
Chung and Yasuda teach the limitations of claim 1 which claim 8 depends. They may implicitly teach the elements of disconnection; however Turner explicitly teaches that a second indication that the headphone device is no longer connected to the connector; and set the processor in the first performance level in response to receiving the second indication.  (Page 3, Par. 1: “Figure 1 illustrates an exemplary method 100 for monitoring the connection of an audio jack to or from a mobile device. At 101, the method 100 may begin with a mobile device in a low-power mode of operation that includes an audio jack that is not connected to the mobile device, and a disabling circuit that can be used to operate the ancillary device. At 102, one or more of the contacts associated with the audio jack may be monitored to detect whether the audio jack plug is inserted or inserted into the audio jack receptacle. In some examples, the audio jack receptacle is associated with a mobile device and the audio jack plug is associated with an attached device. In some examples, the audio jack receptacle is associated with an attached device and the audio jack plug is associated with a mobile device. At 103, if the insertion is detected, the connection of the audio jack plug and the audio jack receptacle may be debouncing. If the connection is not maintained over the debounce interval, the method 100 may remain in the low-power operating mode and continue to monitor for further indication of the insertion of the audio jack plug. At 104, an attachment indication may be enabled to indicate to the processor of the mobile device that an attachment is attached if an audio jack connection is maintained over the debounce interval. At 105, the method 100 may monitor an enable input, such as an enable input from a mobile device processor, and if the input is in the appropriate enable command state, at 106, To &lt; / RTI &gt; utilize the functionality of the appendage, including enabling it. In certain instances, the mobile device processor may exit the low-power mode when the accessory device is enabled. After enabling the ancillary device, the method 100 may monitor for disconnection of the audio jack at 107. Referring to the method flow at 108, if the enable input is still in the disable command state, the method 100 may be performed, for example, by opening and closing the microphone switch and disconnecting the audio jack from the receptacle One or more of the other audio jack inputs may be monitored for a similar pattern indicating that the attachment is attached to the mobile device. At 109, the connection is debounced again by monitoring the state of the audio jack contacts of one of the audio jack contacts. At 110, if the state of the contact is still stable and indicates that the audio jack is not connected, the method 100 may return to the low-power operating mode. At 109, if the state of the contact indicates that the audio jack is connected, the method 100 may return to 104 and 105 to provide a connection indication and to monitor the enable input. The inventors have recognized that in certain situations, the presence of improper insertion or moisture can result in an audio detection method being engaged in a loop that can generate an audible sound on the speaker of the attached device.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that uses a fan controller that determines whether an external earphone is connected to the host device and controls a fan speed based on the connection as in Chung with determining by use of a switch when a headphone is connected to a jack of the operating device and then the processor will enter into a normal working mode or first mode from a power-saving mode as in Yasuda with returning to a lower power operating mode when the audio jack is not connected as in Turner in order to automatically detect a connection and disconnection of an accessory device and ultimately improve the user’s experience. (Page 2, Par. 2) 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (Japan Patent No. JP 410247123A), herein “Murata,” in view of Japanese application of Yasuda.

Regarding claim 20,
Murata teaches an information handling system, comprising:
a cooling fan having a plurality of speeds: a connector to which a microphone can be connected; and a mode controller configured to: set the cooling fan to a first one of the speeds; and set the cooling fan to a slower speed when the microphone is connected to the connector.	 (Abstract: “To reduce the noises which are caused by a cooling fan when an acoustic device is used by stopping the cooling fan or decreasing its rotational frequency only when the acoustic device is used. SOLUTION: A user gives a program to a CPU 2 for use of an acoustic device 4 after he turned on a power supply and confirmed the available state of a personal computer. Then the user manually turns on a double-pole switch 7 of the personal computer. Thus, a microphone 6 is connected to the device 4 via one of both sides of the switch 7 and at the same time the ON information of the microphone 6 is sent to a power unit 1 as a switching signal S5 via the other interlocking side of the switch 7. Under such conditions, the unit 1 recognizes the ON state of the microphone 6 owing to a fact that the signal S5 is equal to 1 and then stops a cooling fan 8 or decreases its rotational frequency.” Par. 0005: “It is an object of the present invention to provide a noise reduction method for an information processing apparatus which can reduce the generation of noise due to a cooling fan when using an acoustic device.” Par. 0007: “A second noise reduction method for an information processing apparatus according to the present invention is a noise reduction method for an information processing apparatus provided with an acoustic device and a cooling fan, wherein the microphone converts air vibration into an analog signal, and a switch. When the microphone is on, the microphone is connected to the audio device and an on signal is sent to the power supply device. When the switch is off, the microphone is disconnected from the audio device and an off signal is sent to the power supply device. A switch unit, stopping the cooling fan or reducing the rotation speed of the cooling fan by receiving the ON signal, and setting the cooling fan to a normal operation before using the acoustic device by receiving the OFF signal. And a power supply device for controlling.”  See also Claim 3 and Par. 0024.) 
Murata does not explicitly teach setting a processor in a higher performance level based on the indication.  However, Yasuda does teach set the processor in a first one of the performance levels prior to receiving the first indication; and set the processor in a second one of the performance levels in further response to receiving the first indication, the second performance level being a higher performance level than the first performance level.  (Par. 0014: “In order to solve the above-described problems, the present invention includes a storage device, a central processing unit, and an operation device, and the first mode in which these devices are in an operating state and low consumption compared to the first mode. It has a state transition control function including a second mode operated by electric power, and a specific operation key or switch in a state in which the operation device is set to the second mode by an instruction from the central processing unit Only when this is detected, the operation device interrupts the central processing unit to shift to the first mode.” Par. 0023: “The information processing apparatus 1 includes a first mode in which the system is in an operating state (hereinafter referred to as “normal mode”) and a second mode (hereinafter referred to as “saving”) that is operated with lower power consumption than the mode. It has a state transition control function including “power mode”. Par. 0027: “A contact or switch for detecting that a connection plug such as a headphone is connected to the jack 8 of the operation device 5. Abstract, line 8: “…interruption is applied to the central processing unit 2 from the operation device 5 to transfer the mode to the first mode only when a specific operation key or switch is detected.” See also Par. 0015, 0016.)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that uses a fan controller that determines whether an external earphone is connected to the host device and controls a fan speed based on the connection as in Murata with determining by use of a switch when a headphone is connected to a jack of the operating device and then enter into a normal working mode or first mode from a power-saving mode as in Yasuda in order to transition from a power-saving mode and have a power saving mechanism for reducing power consumption of the apparatus. (Par. 0016) 


Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Yasuda in further view of Yu et al. (PG Pub. No. 20200383235), herein “Yu.” 

Regarding claim 3,
Chung teaches the limitations of claim 1 which claim 3 depends. Chung may implicitly teach the elements of claim 3 in page 2, paragraph 9 line 1: “…further determines whether the user uses the earphone or the sound...”  However, Yu explicitly teaches whether there is an audio processing function after the microphone is detected and teaches that mode controller is further configured to: receive a second indication that audio information is being provided to the headphone device, wherein setting the cooling fan to the second fan speed is in further response to receiving the second indication.  (Par. 0282: In operation 1201, the processor 210 of the electronic device may detect function performance. According to an embodiment, in the state in which the electronic device and the external device are connected with each other, the processor 210 may detect a request for execution of an application by a user or from the outside.” Par. 0283: “In operation 1203, the processor 210 may determine whether the performed function is an audio processing‐related function. According to an embodiment, in response to the function performance being detected, the processor 210 may identify whether the performed function is a function that is operated by activating the microphone and/or speaker.” See also Par. 0071, 0285 – 0289, and 0277 - 0279) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that uses a fan controller that determines whether an external earphone is connected to the host device and controls a fan speed based on the connection as in Chung with determining by use of a switch when a headphone is connected to a jack of the operating device and then the processor will enter into a normal working mode or first mode from a power-saving mode as in Yasuda with first determining a connection and then determining whether there is an audio signal/processing before adjusting the fan speed as in Yu in order to have fan operation commensurate with electronic device states to reduce heat emissions of the electronic device. (Par. 0006 and 0008.)

Regarding claim 4,
Chung, Yasuda, and Yu teaches the limitations of claim 3 which claim 4 depends. Yu also teaches that the mode controller is further configured to: receive a third indication that the audio information is no longer being provided to the headphone device; and set the cooling fan in the first fan speed levels in response to receiving the third indication. (Par. 0289: “…the processor 210 may generate a third control command related to the function control of the electronic device and/or control of the speed of the fan (for example, reduction or turning off), based on a result of the determination.” Par. 0299: “In operation 1303, the processor 210 may detect an end trigger. According to an embodiment, the processor 210 may control the fan operation according to function performance, and may detect that the function ends in the middle of processing an operation related to the performed function. For example, the processor 210 may detect that the performed function such as a call, speech recognition, or a multimedia replay ends.” Par. 0300: “In operation 1305, the processor 210 may generate a control command related to restoring of the fan operation in response to the end trigger being detected.”) 

Regarding claims 13 and 14, they are directed to a method of steps to implement the system or apparatuses set forth in claims 3 and 4.  Chung, Yasuda, and Yu teach the claimed system or apparatuses in claims 3 and 4.  Therefore, Chung, Yasuda, and Yu teach the method of steps in claims 13 and 14.

Claim 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Yasuda in further view of Yu in further view of Nagashima (JP Patent No. 2003326961 A).  

Regarding claim 5,
Chung, Yasuda, and Yu teach the limitations of claim 3 which claim 5 depends. They do not teach a mute mode and controlling the speed of the fan depending on the mute status. However, Nagashima does teach that the mode controller (Abstract solution: “control device 6 for variably controlling a rotation speed of the cooling fan 2”)  is further configured to: receive a third indication that the audio information is not being muted, wherein setting the cooling fan to the second fan speed is in further response to receiving the third indication.  (Par. 0007: “In another aspect of the present invention, the volume of the vehicle-mounted electronic device is detected, and the rotation speed of the cooling fan is variably controlled according to the volume. For example, the rotation speed of the cooling fan is increased when the set value of the volume is large, and the rotation speed of the cooling fan is decreased when the set value of the volume is small.” Par. 0008, line 2: “the rotation speed of the cooling fan is variably controlled according to the volume after mute.” Page 6, Par. 2: “…the control device 40 detects whether or not there is a microphone input, that is, whether or not the microphone 24 is connected…”) 
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that uses a fan controller that determines whether an external earphone is connected to the host device and controls a fan speed based on the connection as in Chung with determining by use of a switch when a headphone is connected to a jack of the operating device and then the processor will enter into a normal working mode or first mode from a power-saving mode as in Yasuda with first determining a connection and then determining whether there is an audio signal/processing before adjusting the fan speed as in Yu with determining whether a microphone input is connected and adjusting the speed setting of a fan to a higher level when the mute is not on as in Nagashima so that the noise of the cooling fan is less likely to reach the ears of the passenger. (Par. 0008, last line) 

Regarding claim 6,
Chung, Yasuda, Yu, and Nagashima teach the limitations of claim 5 which claim 6 depends.  Nagashima also teaches that the mode controller is further configured to: receive a fourth indication that the audio information is being muted; and set the cooling fan in the first fan speed levels in response to receiving the fourth indication.  (Page 4, Par. 12: “when the mute function is set to ON, the volume of the reproduced voice becomes low and the cooling fan 1 When 2 is rotated at high speed, fan noise becomes noticeable. Therefore, the control device 16 controls the cooling fan 12 to rotate at a predetermined low rotation speed when the mute switch 14 is turned on.”) 

Regarding claims 15 and 16, they are directed to a method of steps to implement the system or apparatuses set forth in claims 5 and 6.  Chung, Yasuda, Yu, and Nagashima teach the claimed system or apparatuses in claim 5 and 6.  Therefore, Chung, Yasuda, Yu, and Nagashima teach the method of steps in claims 15 and 16.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Yasuda in view of Rodrigues et al. (PG Pub. No. 20100252358), herein “Rodrigues.” 

Regarding claim 10,
Chung and Yasuda teach the limitations of claim 1 which claim 10 depends. Chung does not teach a baseboard management controller.  However, Rodrigues does teach that the mode controller comprises a baseboard management controller.  (Par. 0019: “The BMC 15 controls the speaker 50 to generate the sound wave with a magnitude, frequency, and phase selected to partially cancel the cyclical compression and rarefaction otherwise occurring in the first air column 45. The BMC 15 receives a number of system inputs from various sensors used in selecting parameters of the sound to be injected. For example, the BMC 15 is in communication with a microphone 57, which is used to sample the fan noise. The BMC 15 analyzes the sampled fan noise to determine the frequency(s) and corresponding phase(s) of the sound wave to be generated by the speaker 50. The BMC 15 is also in communication with the fan 30, which reports its fan speed, and a pressure sensor 58 used to determine the pressure in the housing of the fan 30. The fan speed and pressure are used to determine the magnitude of the sound to be injected, as further described below.” See also Paragraph. 0007 and 0015.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that uses a fan controller that determines whether an external earphone is connected to the host device and controls a fan speed based on the connection as in Chung with determining by use of a switch when a headphone is connected to a jack of the operating device and then the processor with enter into a normal working mode or first mode from a power-saving mode as in Yasuda with using a BMC to control a fan and determine the status of the various systems in the computer chassis including a microphone as in Rodrigues in order to have a component layout of a computer system that optimizes airflow and noise compensated airflow and does not generate excess heat. (Par. 0013) 

Regarding claim 19, it is directed to a method of steps to implement the system or apparatuses set forth in claim 10.  Chung, Yasuda, and Rodrigues teach the claimed system or apparatuses in claim 10.  Therefore, Chung, Yasuda, and Rodrigues teach the method of steps in claim 19. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Chung in view of Yasuda in further view of Rodrigues in further view of Korean application of Turner (used in claim 8 rejection). 

Regarding claim 18, it is dependent on claim 10 and is directed to a method of steps to implement the system or apparatuses set forth in claim 8.  Chung, Yasuda, and Rodrigues teach the claimed system or apparatuses in claim 10.  Chung, Yasuda, and Turner teach the method of steps in claim 8. Therefore, Chung, Yasuda, Rodrigues, and Turner teach the method of steps in claim 18. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system that uses a fan controller that determines whether an external earphone is connected to the host device and controls a fan speed based on the connection as in Chung with determining by use of a switch when a headphone is connected to a jack of the operating device and then the processor will enter into a normal working mode or first mode from a power-saving mode as in Yasuda with using a BMC to control a fan and determine the status of the various systems in the computer chassis including a microphone as in Rodrigues with returning to a lower power operating mode when the audio jack is not connected as in Turner in order to automatically detect a connection and disconnection of an accessory device and ultimately improve the user’s experience. (Page 2, Par. 2)

Response to Arguments

Applicant’s has amended the application to include a possible alternative limitation where the system checks two modes of operation and determines the speed of the cooling fan and processor speed.  Chung teaches the first alternative where in one mode the temperature of the electronic device is lower than a certain value the cooling fan and processor are maintained at a certain level. Even though Yasuda teaches the second determination, this mode might not need to be check because logically a system cannot be in two modes simultaneously.  See also the 35 USC 112(b) rejection above.  See also attached Chinese document of Chen (mentioned below). The same references were used in the current rejection and therefore this action is a final action.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Attached Chinese document Chen et al. (CN 1869946 A) teaches an electronic system that checks the temperature after a microphone (150) is connected to the device.  The processor and fan speed is then adjusted, by using a lookup table, depending on temperature which may be dependent on sound intensity.  See bottom of page 4 – page 6. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116